Citation Nr: 1611896	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-05 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating for degenerative disc disease with degenerative arthritis and spondylolisthesis of the lumbar spine in excess of 40 percent prior to February 7, 2012 and since April 1, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to October 1997. 
This case comes before the Board of Veterans Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims files.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDING OF FACT

In a February 2016 submission, prior to the promulgation of a decision in the appeal, the Veteran indicated withdrawal of the issue of entitlement to a rating for degenerative disc disease with degenerative arthritis and spondylolisthesis of the lumbar spine in excess of 40 percent prior to February 7, 2012 and since April 1, 2012.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to a rating for degenerative disc disease with degenerative arthritis and spondylolisthesis of the lumbar spine in excess of 40 percent prior to February 7, 2012 and since April 1, 2012 have been met.  38 C.F.R. § 20.1404(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  In a February 2016 submission, prior to the promulgation of a decision in the appeal, the Veteran indicated that she wanted to discontinue her appeal for the issue of entitlement to a rating for degenerative disc disease with degenerative arthritis and spondylolisthesis of the lumbar spine in excess of 40 percent prior to February 7, 2012 and since April 1, 2012.  As she has withdrawn her appeal as to the stated issue, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.


ORDER

The appeal for entitlement to a rating for degenerative disc disease with degenerative arthritis and spondylolisthesis of the lumbar spine in excess of 40 percent prior to February 7, 2012 and since April 1, 2012 is dismissed.



____________________________________________
SUSAN TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


